
	
		IC
		112th CONGRESS
		2d Session
		S. 3313
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 17, 2012
			Referred to the Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  improve the reproductive assistance provided by the Department of Veterans
		  Affairs to severely wounded, ill, or injured veterans and their spouses, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Women Veterans and Other Health Care
			 Improvements Act of 2012.
		2.Clarification that fertility counseling and
			 treatment are medical services which the Secretary may furnish to veterans like
			 other medical servicesSection
			 1701(6) of title 38, United States Code, is amended by adding at the end the
			 following new subparagraph:
			
				(H)Fertility counseling and treatment,
				including treatment using assisted reproductive
				technology.
				.
		3.Reproductive treatment and care for spouses
			 and surrogates of veterans
			(a)In generalSubchapter VIII of chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					1788.Reproductive treatment and care for spouses
				and surrogates of veterans
						(a)In generalThe Secretary shall furnish fertility
				counseling and treatment, including through the use of assisted reproductive
				technology, to a spouse or surrogate of a severely wounded, ill, or injured
				veteran who has an infertility condition incurred or aggravated in line of duty
				in the active military, naval, or air service and who is enrolled in the system
				of annual patient enrollment established under section 1705(a) of this title if
				the spouse or surrogate and the veteran apply jointly for such counseling and
				treatment through a process prescribed by the Secretary.
						(b)Coordination of care for other spouses and
				surrogatesIn the case of a
				spouse or surrogate of a veteran not described in subsection (a) who is seeking
				fertility counseling and treatment, the Secretary may coordinate fertility
				counseling and treatment for such spouse or surrogate.
						(c)ConstructionNothing in this section shall be construed
				to require the Secretary to find or certify a surrogate for a veteran or to
				connect a surrogate with an injured
				veteran.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 of such title is amended by inserting after the item relating to
			 section 1787 the following new item:
				
					
						1788. Reproductive treatment
				and care for spouses and surrogates of
				veterans.
					
					.
			4.Adoption assistance
			(a)In generalSubchapter VIII of chapter 17 of title 38,
			 United States Code, as amended by section 3, is further amended by adding at
			 the end the following new section:
				
					1789.Adoption assistance
						(a)In generalThe Secretary may pay an amount, not to
				exceed the limitation amount, to assist a covered veteran in the adoption of
				one or more children.
						(b)Covered veteranFor purposes of this section, a covered
				veteran is any severely wounded, ill, or injured veteran who—
							(1)has an infertility condition incurred or
				aggravated in line of duty in the active military, naval, or air service;
				and
							(2)is enrolled in the system of annual patient
				enrollment established under section 1705(a) of this title.
							(c)Limitation amountFor purposes of this section, the
				limitation amount is the amount equal to the lesser of—
							(1)the cost the Department would incur if the
				Secretary were to provide a covered veteran with one cycle of in vitro
				fertilization, as determined by the Secretary; and
							(2)the cost the Department would incur by
				paying the expenses of three adoptions by covered veterans, as determined by
				the
				Secretary.
							.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 of such title, as amended by section 3, is further amended by
			 inserting after the item relating to section 1788 the following new
			 item:
				
					
						1789. Adoption
				assistance.
					
					.
			5.Report on provision of fertility counseling
			 and treatment
			(a)In generalEach year, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the fertility counseling and treatment furnished by the Department of Veterans
			 Affairs during the year preceding the submittal of the report.
			(b)ElementsEach report submitted under subsection (a)
			 shall include, for the period covered by the report, the following:
				(1)The number of veterans who received
			 fertility counseling or treatment furnished by the Department of Veterans
			 Affairs, disaggregated by era of military service of such veterans.
				(2)The number of spouses and surrogates of
			 veterans who received fertility counseling or treatment furnished by the
			 Department.
				(3)The cost to the Department of furnishing
			 fertility counseling and treatment, disaggregated by cost of services and
			 administration.
				(4)The average cost to the Department per
			 recipient of such counseling and treatment.
				(5)In cases in which the Department furnished
			 fertility treatment through the use of assisted reproductive technology, the
			 average number of cycles per person furnished.
				(6)A description of how fertility counseling
			 and treatment services of the Department are coordinated with similar services
			 of the Department of Defense.
				6.Regulations on furnishing of fertility
			 counseling and treatment and adoption assistance
			(a)In generalNot later than 540 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall prescribe
			 regulations—
				(1)on the furnishing of fertility treatment to
			 veterans using assisted reproductive technology;
				(2)to carry out section 1788 of title 38,
			 United States Code, as added by section 3; and
				(3)to carry out section 1789 of such title, as
			 added by section 4.
				(b)LimitationNotwithstanding any other provision of law,
			 during the period beginning on the date of the enactment of this Act and ending
			 on the date on which the Secretary prescribes regulations under subsection (a),
			 the Secretary may not furnish—
				(1)to any veteran, any fertility treatment
			 using assisted reproductive technology;
				(2)any fertility counseling or treatment under
			 section 1788 of title 38, United States Code, as added by section 3; or
				(3)any assistance under section 1789 of such
			 title, as added by section 4.
				7.Coordination with Department of Defense on
			 furnishing of fertility counseling and treatmentThe Secretary of Veterans Affairs shall
			 coordinate the furnishing of fertility counseling and treatment by the
			 Department of Veterans Affairs with the furnishing of fertility counseling and
			 treatment by the Department of Defense.
		8.FundingAmounts for a fiscal year to carry out this
			 Act, section 7330B of title 38, United States Code, as added by section 2(a),
			 section 1787 of such title, as added by section 4(a), and the amendments made
			 by this Act shall be derived from amounts made available for an overseas
			 contingency operation in that fiscal year, if amounts were made available for
			 an overseas contingency operation in that fiscal year.
		
	
		
			Passed the Senate
			 December 13, 2012.
			Nancy Erickson,
			Secretary
		
	
